CONTRIBUTION AND ASSIGNMENT AGREEMENT THIS CONTRIBUTION AND ASSIGNMENT AGREEMENT (this “Agreement”), dated as of November 14, 2009, is by and among International Three Crown Petroleum LLC, a Colorado limited liability company (“ITC”), Bontan Oil & Gas Corporation, an Ontario corporation (“Bontan”), Bontan Corporation Inc., an Ontario corporation (“Bontan Parent”), Allied Ventures Incorporated, a Belize corporation (“2.5% Holder”) and Israel Petroleum Company, Limited, a Cayman Islands limited company (the “Company”), individually sometimes referred to as a “Party” and collectively as the “Parties.” RECITALS A.ITC has previously entered into that certain Option Agreement for Purchase and Sale (the “Option Agreement”), dated October 15, 2009, between ITC and PetroMed Corporation, a Belize corporation (“PetroMed”), pursuant to which ITC obtained, among other things, an exclusive option to purchase PetroMed’s interest in the Offshore Israel Project.Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Option Agreement. B.ITC, Bontan and 2.5% Holder have formed the Company for the purpose of, among other things, acquiring PetroMed’s interest in the Offshore Israel Project, and each of ITC, Bontan and 2.5% Holder now desire to contribute, and, in the case of Bontan, to commit to contribute, certain assets to the Company in exchange for 2,250 ordinary voting shares of the Company (“Ordinary Shares”), representing a 22.5% equity interest in the Company, 7,500 Ordinary Shares, representing a 75% equity interest in the Company, and 250 Ordinary Shares, representing a 2.5% equity interest in the Company, respectively, on the terms and subject to the conditions set forth herein. C.In consideration of the benefit Bontan Parent will receive from its ownership of all of the outstanding equity interests of Bontan, Bontan Parent is willing to enter into this Agreement. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is acknowledged, the Parties agree as follows: 1.Contribution, Assignment and Assumption of Option Agreement.Concurrently with the execution of this Agreement, ITC and the Company shall execute and deliver an assignment agreement in the form attached hereto as Exhibit A (the “Assignment Agreement”), pursuant to which ITC shall contribute, assign and transfer to the Company all of ITC’s right, title and interest in, to, and under the Option Agreement, and the Company will accept such contribution and assignment, and assume and agree to perform all obligations of ITC under the Option Agreement.Upon the execution and delivery of the Assignment Agreement by ITC and the Company, ITC shall be relieved of all liability under the Option Agreement that arises or accrues after the date hereof. 1 2.Contributions by Bontan. (a)Initial Contributions.Conditioned upon ITC’s or the Company’s election to exercise the Option under the Option Agreement, Bontan shall contribute the following to the Company on the date of Closing under the Option Agreement (the “Initial Contribution Date”);except that as an administrative convenience to Bontan and the Company, Bontan Parent shall pay and deliver the following directly to PetroMed, with all such deliverables (i) being first deemed a contribution to Bontan by Bontan Parent, (ii) next being deemed a subsequent contribution by Bontan to the Company and (iii) thereafter constituting a subsequent payment and distribution by the Company to PetroMed under the Option Agreement: (i)US$850,000 by wire transfer of immediately available funds to the account or accounts designated by PetroMed in the Option Agreement; (ii)8,617,686 shares of common stock of Bontan Parent (the “Contributed Shares”), evidenced by a Stock Certificate, issued to and in the name of PetroMed; and (iii)a warrant to purchase up to 22,853,058 shares of common stock of Bontan Parent in the form attached hereto as Exhibit B and duly executed by Bontan Parent. (b)Contributions Upon Closing.Immediately following the Closing under the Option Agreement, Bontan Parent shall contribute to Bontan, which in turn shall contribute to the Company, US$1,500,000 by wire transfer of immediately available funds to the account or accounts designated by the Company, which amounts shall be used to, among other things, (i) pay a monthly fee of US$20,000 to ITC for managing the Company pursuant to the Shareholder Agreement, (ii) reimburse ITC for any expenses incurred after the Closing under the Option Agreement in connection with the management of the Offshore Israel Project, and (iii) pay the Company’s expenses following the Closing under the Option Agreement. (c)Contribution of Financing Proceeds.As soon as practicable after its receipt thereof, Bontan Parent shall contribute to Bontan, which in turn shall contribute to the Company, the net proceeds of each closing under the Financings (as defined below). (d)Proceeds from Prior Financing.If Bontan Parent receives any proceeds from a Financing prior to the execution of the Agreement, it will hold the net proceeds for contribution to Bontan, and for subsequent contribution to the Company, for the purposes described in Sections 2(a)(i) and 2(b) above. 3.Issuance of Ordinary Shares; Execution of Stockholders Agreement.Upon execution of this
